Citation Nr: 0031282	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
rated as zero percent disabling, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from August 1958 to 
September 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for 
"avulsion injury, left knee (aggravated)," and assigned an 
initial zero percent, or noncompensable, evaluation effective 
May 1, 1997.  


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

The Board notes that it has characterized the issue regarding 
a higher disability rating in order to comply with the 
opinion by the Court in Fenderson, supra.  In that case, the 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, supra.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in characterizing the 
issue on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  This includes the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that, in his March 1999 notice of 
disagreement (NOD), shown in the form of a VA Form 21-4138, 
Statement in Support of Claim, the appellant indicated that 
his VA physician had informed him that the noncompensable 
rating assigned for the veteran's service-connected left knee 
disability was, essentially, too low.  The veteran added that 
the VA physician had offered to supply VA "additional 
info[rmation]" upon request.  Review of the claims folder 
does not reveal that this VA physician has been contacted by 
the RO in an effort to obtain the above-mentioned additional 
information.  Under the holding in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) VA records, even if not on file as in this 
case, are constructively in the possession of VA.  The 
appellant, as shown as part of a Written Brief Presentation 
dated in August 2000, has also reported that his left knee 
disability is "much worse" than the current noncompensable 
rating depicts.  However, the most recent VA examination was 
conducted in March 1998, and the Board believes that an 
additional medical evaluation is warranted.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

In view of these facts, and in consideration of the veteran's 
current complaints associated with his service-connected left 
knee disability, the Board again notes that another 
examination would be of assistance in this case.  See Littke, 
supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request all records 
pertinent to the appellant's claim from 
the VA physician referenced by the 
veteran as part of his March 1999 NOD.  
The physician should specifically be 
requested to document all objective 
clinical findings in support of his 
medical opinion, as claimed by the 
veteran, as to his belief that a higher 
disability evaluation is warranted 
concerning the veteran's service-
connected left knee disability.  Any 
records so obtained should then be 
associated with the appellant's claims 
folder.

2.  The appellant should then be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected left knee disability.  
The appellant's claims folder should be 
made available to the VA examiner for 
review prior to the examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the appellant's 
service-connected disability, including 
findings regarding the complete range of 
motion of his left knee.  In addition, 
the examiner must render objective 
clinical findings concerning the severity 
of the appellant's service-connected 
disability, to specifically include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his service-connected left 
knee disability.  The report of the 
examination should be associated with the 
appellant's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
concerning entitlement to an increased 
rating for a left knee disability on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  See also DeLuca 
and Fenderson, supra.  

If the benefit sought is not granted, the veteran should be 
furnished a Supplemental Statement of the Case and afforded a 
reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  The purpose of the REMAND is to procure clarifying 
data and to satisfy due process requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


